                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

United States of America

        v.                                     2:18-cr-58 (4)
                                               Judge Marbley
John Amoah

                                           ORDER
        There   being      no   objections,    the      Court    hereby      adopts     the
Report and Recommendation of the Magistrate Judge (ECF No. 99)
that the defendant’s              guilty    plea   be    accepted.           The    Court
accepts      the     defendant’s      plea    of   guilty       to   Count    1    of   the
Indictment, and he is hereby adjudged guilty on this count.                             The
Court    will      defer    the    decision of whether to accept the plea
agreement until the sentencing hearing.


Date: March 1, 2019                     s\Algenon L. Marbley
                                      Algenon L. Marbley
                                      United States District Judge
